 

 

 

. fr—<—, J
UNITED STATES DISTRICT COURT povseen-- 02 cee meee eee mtg
FOR THE SOUTHERN DISTRICT OF NEW YORK pa
DOE, cic e ee
° Case No. Bye EAE
Petitioner, LOW e 550! pose,
WOLF et al., |
Respondents.

 

 

 

 

 

[PROPOSED] ORDER TO PERMIT THE PETITIONER TO PROCEED USING ONLY
A PSEUDONYM AND TO PERMIT PETITIONER’S SUPPORTING EXHIBITS TO BE
FILED UNDER SEAL

IT IS HEREBY ORDERED that the Petitioner may proceed using the pseudonym

“John Doe” and that all documents containing information identifying his cooperation with the

United States government shall be filed under seal in this matter, with redacted copies for public

record when possible. It is further ordered that Exhibits 1 through 14 to the Verified Petition

may remain sealed in their entirety.

IT IS SO ORDERED

ELIF & OO
DATED: January *', 2049-

New York, New York

ANNI

Hdnérable Judge Alison J. Nathan
United States District Judge

o7

 

Petitioner's motion is temporarily granted until
the assigned judge rules on the matter.
Petitioner shall file the complaint and all papers
in unredacted form on ECF within one week of
the date of this order unless Petitioner renews
this application to the assigned judge.

SO ORDERED.

Prom

 

 

 

 

 
